Citation Nr: 1604497	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the right hand, to include as secondary to service-connected residuals of a crush injury to the right fourth finger.   

2.  Entitlement to service connection for a cervical spine disability with radiating pain in the right arm, to include as secondary to service-connected residuals of a crush injury to the right fourth finger.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In September 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.  A hearing transcript of the proceeding has been associated with the claims file.  

In September and October 2015, the Veteran submitted additional evidence with waivers of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.  

The Board notes that, in addition to the paper claims file, there are separate paperless, electronic files associated with the appellant's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in VBMS reveals VA treatment records dated through October 2015 and the September 2015 Board hearing transcript.  The remainder of the documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his degenerative changes of the right hand and cervical spine disability are due to his service-connected residuals of a crush injury to the right fourth finger.  The Veteran also alleges that his claimed disabilities were incurred during his service.  Specifically, he contends that he sustained injuries to his head, neck, and back from a bad landing while participating in an airborne operation during his service.  See September 2015 Hearing Transcript.   Significantly, the Veteran's service treatment records (STRs) show that he received a February 1967 examination during service for the purpose of "jump school."  He has also contended that he injured his neck during service when the lock on a machine gun was let loose, which caused the Veteran to "jam" his neck.  See November 2010 VA examination report.  

The Veteran's July 1966 enlistment examination notes normal findings as to the Veteran's upper extremities and neck.  An October 1966 STR documents an in-service injury to the Veteran's right fourth finger when a rifle hit the tip of the right fourth finger during training.  The STRs are otherwise negative for complaints, treatments, or diagnoses related to the right hand or neck.  A July 1968 separation examination documents normal findings as to all examined conditions.  

Relevant to the degenerative changes of the right hand claim, post-service treatment records document complaints of  pain and numbness in the right hand and a diagnosis of mild degenerative changes of the right hand noted in a November 2010 VA examination report.  Relevant to the cervical spine disability with radiating right arm pain claim, post-service treatment records document complaints of numbness and tingling in the right arm associated with neck pain.  The records also document an assessment of mild disc bulging of the cervical spine from a February 1998 magnetic resonance imaging (MRI) study, as well as an October 2010 computerized tomography (CT) scan finding of "mild spondylitic disc osteopyte complex" in the cervical spine.  The Veteran was diagnosed with cervical spine disc disease in the November 2010 VA examination report.  

As noted, the Veteran underwent a VA examination in November 2010 in connection with his claims.  With regard to the degenerative changes of the right hand claim, the November 2010 VA examiner opined that it is less likely as not that such disability was caused by or a result of the service-connected residuals of the right fourth finger injury.  As rationale, the VA examiner stated that the Veteran's complaints of right hand pain did not start until the early 1990s, nearly 25 years since his in-service injury to the right fourth finger.  The VA examiner further stated that the Veteran's degenerative changes of the right hand are consistent with his age.  The Board finds that such opinion is inadequate because while the November 2010 VA examiner found that the degenerative changes of the right hand was not caused by or a result of his service-connected right ring finger injury,  the examiner did not address whether the disability was aggravated by the Veteran's service-connected residuals of the right ring finger injury.  Furthermore, the VA examiner did not explicitly address the matter of service connection on a direct basis.  To the extent that a direct basis was discussed in the opinion, the VA examiner relied on the absence of documented treatment records and did not consider the Veteran's lay statements regarding the onset and continuity of symptomatology.  See Dalton v. Peake, 21 Vet. App. 23 (2007).    

With regard to the cervical spine disability claim, the November 2010 VA examiner opined that "the pain and weakness in the neck and right arm is not caused by or a result of service injury to the right ring finger."  The VA examiner reasoned that there is no documentation of a neck injury at the time of the in-service injury to the Veteran's right fourth finger, and that the complaints and treatments for the Veteran's cervical spine disability did not begin until 1998, nearly 29 years after the injury.  Further, the VA examiner stated that "the MRI in 1998 showed cervical spine disc disease at C4/5 and more prominent at C3/4 with severe LEFT foraminal narrowing which would not affect his right arm."  The Board finds that such opinion is inadequate because the VA examiner did not address whether the claimed cervical spine disability with radiating right arm pain was aggravated by the Veteran's service-connected residuals of the right ring finger injury.  The VA examiner also did not explicitly address the matter of service connection on a direct basis.  To the extent that a direct basis was discussed in the opinion, the VA examiner relied on the absence of documented treatment records and did not consider the Veteran's lay statements regarding the onset and continuity of symptomatology.  See Dalton v. Peake, 21 Vet. App. 23 (2007).   

In addition, in a July 2015 statement, Dr. W.C.A. indicated that he has treated the Veteran "for extremity problems" for a "long time."  Dr. W.C.A. further indicated that based on his review of the record, the Veteran's cervical spine disability and the Veteran's service "are connected, his right upper extremity symptomatology is a result of his injury in the service to his cervical spine."  The opinion is inadequate for the purpose of determining entitlement to service connection because it does not offer a complete and clear rationale and is speculative in nature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Furthermore, in a July 2000 statement, Dr. H.H.S. noted the degree of pre-existing injury to the Veteran's right hand from military service.  As discussed, a pre-existing injury to the right hand was not noted in the July 1966 entrance examination and thus the presumption of soundness attaches, which may be rebutted only by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).   Currently, there is no opinion of record addressing whether there is clear and unmistakable evidence of preexisting degenerative changes of the right hand.  

Under these circumstances, the Board finds that the medical opinion evidence of record is inadequate to resolve the claim, and that, on remand, the AOJ should arrange to obtain a new VA examination addressing all applicable theories of entitlement.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
 
Additionally, the Veteran has testified at the September 2015 Board hearing that he injured his head, neck, and back during his service from a bad landing  while participating in an airborne operation.  As the Veteran has presented evidence indicating that his claimed disabilities are a result of his service, to include injuries from the airborne operation during his service, on remand, the Veteran's lay statements regarding the onset and continuity of symptomatology, to include his testimony at the September 2015 Board hearing, should be considered in the VA examination report.  

The Board further finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  During the September 2015 Board hearing, the Veteran indicated that he had previously filed for Social Security disability benefits because he "couldn't do [his] job."  See September 2015 Hearing Transcript at 21.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award, if any.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, the record reflects there may be outstanding treatment records.  In his September 2015 hearing testimony, the Veteran indicated that he has received post-service treatments for his claimed disabilities from VA and private physicians in 1970's.  To date, such treatment records have not been associated with the claims file.  Further, a review of the claims file shows that the most recent VA treatment records are dated in October 2015.  On remand, the Veteran should identify any outstanding VA or non-VA treatment records for his claimed degenerative changes of the right hand and cervical spine disability with radiating pain in the right arm.  Thereafter, all identified records, to include those dated from October 2015 to the present and reported by the Veteran during his September 2015 hearing, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding records of the Veteran's treatment within the appropriate VA health care system dated since October 2015.  

2. Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his degenerative changes of the right hand and cervical spine disability with radiating right hand pain claims, to include VA and private treatment records from the 1970's.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed degenerative changes of the right hand.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

a) The examiner should render an opinion as to whether the degenerative changes of the right hand clearly and unmistakably pre-existed the Veteran's active military service.  

If so, the examiner should opine as to whether there is clear and unmistakable evidence that such pre-existing disability did not undergo an increase in the underlying pathology, i.e., was not aggravated by his active military service?

If there was an increase in severity of such disability during active military service, the examiner should opine as to whether that increase was clearly and unmistakably due to the nature progression of the disability.  

b)  If not, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's degenerative changes of the right hand had its onset or is otherwise medically related to service.  

c)  If not, the examiner should offer an opinion as to whether it is at least as likely as not that Veteran's degenerative changes of the right hand was aggravated (worsened beyond the natural progression) by the Veteran's service-connected residuals from the right ring finger injury.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

d) If not, the examiner should offer an opinion as to whether it is at least as likely as not that Veteran's degenerative changes of the right hand was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected neuralgia of the right ring finger.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering his or her opinion, the examiner should consider all lay assertions, to include any allegations of continuity of symptomatology.  Specifically, the examiner should note consideration of the Veteran's September 2015 hearing testimony that he injured his body as a result of a bad fall during an airborne operation while on active duty. 

The rationale for all opinions offered should be provided.  

4.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature of etiology of his claimed cervical spine disability with radiating pain in the right arm.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted. Any indicated evaluations, studies, and tests should be conducted.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

The examiner should identify all diagnoses related to the cervical spine disability with radiating pain in the right arm.  

For each currently diagnosed cervical spine disability with radiating pain in the right arm, 

a) The examiner should render an opinion as to whether it is at least as likely as not that the disability had its onset or is otherwise medically related to service.  

b) If not, the examiner should offer an opinion as to whether it is at least as likely as not that the disability was aggravated (worsened beyond the natural progression) by the Veteran's service-connected residuals from the right ring finger injury.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

c) If not, the examiner should offer an opinion as to whether it is at least as likely as not that the disability was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected neuralgia of the right ring finger.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering his or her opinion, the examiner should address the July 2015 opinion from Dr. W.C.A. that the Veteran's cervical spine disability was a result of his service.  The examiner should also consider all lay assertions, to include any allegations of continuity of symptomatology.  Specifically, the examiner should consider the Veteran's September 2015 hearing testimony that he injured his body as a result of a bad fall during an airborne operation while on active duty.  The examiner should also note consideration of the Veteran's report in the November 2010 VA examination report that he "jammed his neck" when the lock on a machine gun was let loose during his service.   

The rationale for all opinions offered should be provided.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




